t c memo united_states tax_court jean cowan petitioner v commissioner of internal revenue respondent docket no filed date until p was the guardian of m w a state court placed m w in p’s home from to in when m w turned p’s guardianship over m w was terminated under state law however p continued to maintain and provide for m w in m w had a child h a w on her timely filed tax_return p claimed dependency_exemption deductions for m w as a qualifying_relative and h a w as a qualifying_child as well as an earned_income_tax_credit a child_tax_credit and head_of_household filing_status the irs disallowed these deductions and credits and the claimed filing_status the irs later conceded p’s entitlement to the dependency_exemption deduction as to m w but not the other adjustments held p is not entitled to a dependency_exemption deduction for m w ’s child h a w as a qualifying_child held further p is not entitled to the earned_income_tax_credit or the child_tax_credit for h a w held further p is not entitled to file as head_of_household megan l sullivan for petitioner evan k like and robert d kaiser for respondent memorandum findings_of_fact and opinion gustafson judge the internal_revenue_service irs determined a deficiency of dollar_figure in the federal_income_tax of petitioner jean cowan ms cowan petitioned this court pursuant to sec_6213 to redetermine the deficiency after the commissioner’s concession of a dependency_exemption deduction for ms cowan’s former ward marquis woods as her qualifying_relative the issues remaining for decision are whether ms cowan is entitled to i a dependency_exemption deduction for h a w as a qualifying_child ii a child_tax_credit ctc for h a w iii an earned_income_tax_credit eitc and iv head_of_household filing_status we conclude that ms cowan is not entitled to the deduction credits or head_of_household filing_status unless otherwise indicated all section references are to the internal_revenue_code_of_1986 u s c code and all rule references are to the tax_court rules_of_practice and procedure pursuant to rule a we refer to minor children by their initials findings_of_fact this case is before the court fully stipulated pursuant to rule at the time she filed her petition ms cowan resided in ohio ms cowan is the former guardian of marquis woods marquis was born in to a mother who was addicted to drugs he was brought to live with ms cowan when he was six weeks old and has lived with her continuously since then in an date proceeding styled guardianship of marquis woods case number a state court ordered with the consent of marquis’s biological mother that ms cowan was appointed guardian of the person of marquis woods the court then ordered that this proceeding be suspended until further order of the court or until the ward reaches the age of majority at which time the case will be closed marquis reached age in the parties stipulate that t he guardianship of marquis woods ended when marquis turned by operation of law on september of that year the state court entered in case number ohio law provides when a guardian has been appointed for a minor before the minor is over fourteen years of age the guardian’s power shall continue until the ward arrives at the age of majority unless removed for good cause or unless the ward selects another suitable guardian ohio rev code ann sec dollar_figure lexisnexi sec_2011 an order entitled entry terminating stating that it d etermined that the above-captioned matter should be closed minor turned despite the termination of the guardianship marquis continued to live with ms cowan and to be supported by her ms cowan regards marquis as her son and marquis regards ms cowan as his mother ms cowan regards her relationship with marquis as having the same maternal bond that exists in her relationship with her biological daughter however ms cowan never adopted marquis as to the possibility of adoption the parties stipulate as follows petitioner would have adopted marquis woods when he was a minor if she had known the legal distinction between guardianship and adoption and been financially able to hire an attorney to pursue the adoption petitioner did not know that with his consent it would have been possible to adopt marquis woods after he turned she did not know about adult adoption until recently petitioner would have tried to adopt marquis woods when he was an adult if she had been financially able to do so and if he consented to the adoption ohio rev code ann sec b lexisnexis supp provides an adult may be adopted under any of the following conditions if the adult had established a child-foster caregiver kinship caregiver or child-stepparent relationship with the petitioners as a minor and the adult consents to the adoption in marquis fathered a daughter h a w in when marquis turned and h a w turned they both lived in ms cowan’s household marquis lived in the household for all months of the year and h a w lived in the household for months ms cowan provided most of the support for the household in ms cowan timely filed her form 1040a u s individual_income_tax_return with the irs on that return ms cowan reported adjusted_gross_income of dollar_figure she claimed dependency_exemption deductions for both marquis and h a w claimed the eitc and a ctc on the basis of h a w ’s supposed status as her grandchild and thus her qualifying_child and claimed head_of_household filing_status on the basis of her supposedly having a qualifying_child on date the irs mailed ms cowan a statutory_notice_of_deficiency for tax_year disallowing the dependency_exemption deductions the eitc the additional ctc and head_of_household filing_status since then the commissioner has ms cowan did not claim any child_tax_credit on line because the child_tax_credit provided by sec_24 may not exceed the taxpayer’s regular_tax_liability sec_24 and she reported zero regular_tax_liability however sec_24 makes a portion of the credit known as the additional_child_tax_credit refundable and ms cowan claimed this credit on line eligibility for this child_tax_credit whether to reduce one’s regular_tax or to yield a refund depends on the presence of a qualifying_child see infra part ii conceded that marquis is a qualifying_relative and that ms cowan is entitled to a dependency_exemption deduction for him but has made no other concessions opinion i dependency_exemption deduction under sec_152 an individual is allowed an exemption deduction for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_151 the commissioner concedes that ms cowan is entitled to this deduction with regard to marquis but not with regard to his daughter h a w a two types of dependents sec_152 defines the term dependent to include a qualifying_child defined in sec_152 or a qualifying_relative defined in sec_152 each of the two definitions has multiple requirements but the relationship requirement is the only one in dispute qualifying_relative an individual can be a qualifying_relative even if he is not literally a relative_of_the_taxpayer but rather simply has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household sec_152 the parties have stipulated that in marquis met that relationship requirement and qualified as ms cowan’s qualifying_relative and thus as her dependent qualifying_child in dispute however is whether marquis’s daughter h a w was ms cowan’s dependent by virtue of being her qualifying_child to satisfy the ms cowan does not contend that in marquis was her qualifying_child presumably because whether or not he passed the relationship_test discussed below at age he did not satisfy the age requirement of sec_152 ms cowan has not contended that h a w was her qualifying_relative that status can exist where for the taxable_year of the taxpayer the child has the same principal_place_of_abode as the taxpayer sec_152 emphasis added which is construed to require that the child be a member of the taxpayer’s household during the entire taxable_year sec_1_152-1 income_tax regs see also golit v commissioner tcmemo_2013_191 at since h a w lived with ms cowan for only months of respondent contends that h a w cannot be ms cowan’s qualifying_relative the regulation admits an exception where temporary absences from the household are due to special circumstances a nonpermanent failure to occupy the common abode by reason of illness education business vacation military service or a custody agreement under which the dependent is absent for less than six months in the taxable_year of the taxpayer shall be considered temporary absence due to special circumstances sec_1_152-1 see also jibril v commissioner tcmemo_2013_267 at ms cowan does not contend that h a w ’s month away from her in was attributable to temporary absences due to special circumstances and our record does not show any basis for such a contention we decline to address sua sponte the question whether a one-month absence is necessarily temporary as a matter of law relationship requirement for a qualifying_child under sec_152 an individual must be-- a a child of the taxpayer or a descendant of such a child or b a brother sister stepbrother or stepsister of the taxpayer or a descendant of any such relative sec_152 emphasis added ms cowan contends that in marquis was her child as used in this section and as relevant here the term child -- means an individual who is-- i a son daughter stepson or stepdaughter of the taxpayer or ii an eligible_foster_child of the taxpayer sec_152 for this purpose an eligible_foster_child is defined as an individual who is placed with the taxpayer by an authorized_placement_agency or by judgment decree or other order of any court of competent jurisdiction sec_152 ms cowan contends that in marquis was her eligible_foster_child --and was thus her child --and that his daughter h a w was therefore a descendant of her child and was her qualifying_child a child includes an adopted_child ie a legally adopted individual of the taxpayer or an individual who is lawfully placed with the taxpayer for legal adoption by the taxpayer sec_152 although ms cowan would have been willing to adopt marquis had circumstances permitted she did not ever do so b analysis as to h a w whether h a w was ms cowan’s qualifying_child in turns on whether h a w ’s father marquis was ms cowan’s eligible_foster_child under sec_152 ms cowan contends that marquis her former ward is still her foster_child because they continue their relationship and hold each other out as parent and child that marquis was therefore her eligible_foster_child under sec_152 and that we should therefore not sustain the irs’s adjustments however as we have shown under the statute an eligible_foster_child is an individual who is placed with the taxpayer by order of any court of competent jurisdiction sec_152 emphasis added marquis was placed with ms cowan from until he turned in in her guardianship of marquis ended by operation of law see ohio rev code ann sec dollar_figure lexisnexi sec_2011 and was explicitly terminated by court order consequently in marquis was no longer ms cowan’s eligible_foster_child because she could no longer show that he is placed with her by court order as we stated in 142_tc_197 quoting 525_us_432 when construing a statute a court’s ‘analysis begins with the language of the statute’ and ‘where the statutory language provides a clear answer it ends there as well ’ here we think there is no ambiguity the statute defines who is an eligible_foster_child and a taxpayer can determine whether she has an eligible_foster_child by looking to that definition again this definition provides that such a child is placed with the taxpayer by order sec_152 emphasis added in this case since marquis has not been placed with the taxpayer and he has not been ms cowan’s eligible_foster_child the only order still in effect in was the order terminating the guardianship c petitioner’s contentions notwithstanding the phrase is placed ms cowan asserts that the statute does not specify that the foster_child ceases to be a child when they reach the age of majority it is true that sec_152 does not specifically provide that a foster_child ceases to be an eligible_foster_child upon reaching the age of majority rather it is ohio state law that so provides and that terminated marquis’s placement with ms cowan it is the interaction of state law which defines the relationship with sec_152 which allows the deduction that removes marquis from the ambit of its definition ms cowan also asserts that marquis having once been placed with her as a foster_child remains her child because she observes the code allows other relationships created by law to persist despite the cessation of the legal circumstances that created them for example an in-law a relative of one’s spouse may be one’s dependent and even if the spouses divorce or one of them dies the in-law relationship is deemed to persist see sec_1_152-2 income_tax regs the relationship of affinity once existing will not terminate by divorce or the death of a spouse ms cowan evidently infers from this provision a general principle that all relationships once established likewise persist so that once an individual is a taxpayer’s eligible_foster_child he remains her eligible_foster_child this argument fails for the following reasons first the regulation cited above provides for circumstances involving a relationship of affinity a phrase we interpret by using its ordinary and common meaning affinity is a relationship by marriage or a ny familial relation resulting from a marriage black’s law dictionary 10th ed a person is a relative by affinity to any blood or adopted relative of his or her spouse and to any spouse of his or her blood and adopted relatives id pincite ms cowan’s relationship to marquis did not result from a marriage it arose when ohio placed marquis with ms cowan as his guardian there is no basis for arguing that foster care relationships fit within the actual provision of this affinity regulation second there is no basis for extending without warrant in the regulation a principle based in marriage to make it apply to a foster care relationship marriage is by default perpetual lasting absent divorce until the death of one of the spouses foster care placements on the other hand are by definition temporary lasting no longer than the minority of the child and possibly much shorter since a foster_child is sometimes placed in a succession of foster homes of course it is possible to create between two unrelated persons a parent-child relationship that will last for life--but that is the relationship of adoption which the statute acknowledges see sec_152 and which is missing here it could not be said in that marquis is placed with ms cowan rather his legal placement with her had ended years earlier consequently in that year he was not her eligible_foster_child and was not her child for purposes of sec_152 as a result his daughter h a w was not a qualifying_child of ms cowan by being a descendant of her child under that section ii earned_income_credit eitc and child_tax_credit ctc to qualify for the eitc an individual must be an eligible_individual sec_32 as pertinent here an eligible_individual is an individual who has a qualifying_child as defined in sec_152 determined without regard to certain provisions not relevant here sec_32 similarly a taxpayer is entitled to a ctc for each qualifying_child as defined in sec_152 who has not reached the age of and for whom the taxpayer is allowed a dependency_exemption deduction under sec_151 sec_24 c given our determination that under sec_152 h a w is not ms cowan’s qualifying_child ms cowan is not entitled to the eitc or the ctc for h a w for tax_year iii head_of_household filing_status under sec_2 a taxpayer qualifies for head_of_household status if the taxpayer i is unmarried ii is not a surviving_spouse and iii maintains as her home a household that constitutes the principal_place_of_abode of a qualifying_child or qualifying_relative as defined in sec_152 without regard to sec_152 sec_2 as we have shown h a w was not ms cowan’s qualifying_child so if ms cowan is to be held eligible for head_of_household an individual without a qualifying_child may nonetheless be an eligible_individual under sec_32 if she meets other requirements but ms cowan has not argued she qualifies for the eitc using this alternative definition and even if she did otherwise qualify sec_32 completely phases out the eitc for an eligible_individual with no qualifying children when the taxpayer has adjusted_gross_income in excess of dollar_figure for tax_year since ms cowan reported adjusted_gross_income of dollar_figure on her return the eitc would be completely phased out in her case in the absence of a qualifying_child see revproc_2011_12 sec_2 2011_2_irb_297 status it would have to be by virtue of marquis’s being a qualifying_relative however if the taxpayer’s dependent qualifies as such because of sec_152 the taxpayer is not a head_of_household sec_2 sec_152 provides that a n individual who for the taxable_year of the taxpayer has the same principal abode as the taxpayer and is a member of the taxpayer’s household may be a qualifying_relative as discussed h a w is not ms cowan’s qualifying_child and so it follows that ms cowan cannot be a head_of_household on the basis of h a w ’s being such a child additionally since h a w did not live in ms cowan’s household for the entire year she cannot be a qualifying_relative on the other hand respondent has conceded that marquis is ms cowan’s qualifying_relative however sec_2 expressly precludes taxpayers from claiming head_of_household filing_status when their dependents are not related by blood or marriage see also sec_152 if ms cowan had adopted marquis--and she admittedly had not--she would have been entitled to file as a head_of_household marquis qualifies as a dependent only because he has the same principal_place_of_abode as her and is a member of her household that is ms cowan would not be a head_of_household but for subparagraph h of sec_152 consequently ms cowan is not entitled to head_of_household filing_status for the taxable_year conclusion therefore we hold in favor of the commissioner with regard to the tax_deficiency and the disallowance of the dependency_exemption deduction for h a w the eitc the additional ctc and head_of_household filing_status however since the commissioner has conceded that ms cowan is entitled to a dependency_exemption deduction for marquis as her qualifying_relative her liability must be recomputed to enable the parties to make that recomputation decision will be entered under rule
